The viz. here vitiates the plea. For the plea is bad unless the day of the reprisal is shown, because the time is *material; as if it be before
the bill, it makes for the defendant. But where that which comes under theviz. is not material, there, if it be contrary to what precedes, the viz. is void, as in H. 43 El., Drake and Young. In trover, the plaintiff shows that he was possessed, and postea lost the thing, and it came to the plaintiff's hands. The postea, viz. tali die, which in truth was before the time of the possession: there the viz. is void, and the declaration good.
3. The plaintiff declares on a voluntary escape, and the defendant shows a negligent one, without traverse, which is bad.
JONES and DODERIDGE, JJ., e contra. It is well without a traverse.
WHITLOCK, J. Clearly, it is.
3. The judgment was 18 Ann. H. term, the cap. awarded T. 19 Jac. to the sheriff of London, who arrested the party 24 Jun., 19 Jac., and it is alleged that 21 Jun. Ann., 10, supradict. habeas corpus was awarded to the mayor, and the party committed to the Marshalsea, which cannot be. Therefore, he not being well committed to the marshal, the latter cannot well be charged with an escape, for the day is out of the term and the year mistaken.